Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 14, 2021

The Court of Appeals hereby passes the following order:

A21D0308. DEMARCO H. STODGHILL v. THE STATE.

      In 2018, Demarco Stodghill pleaded guilty to armed robbery and was sentenced
to 20 years in prison to serve 15. In 2021, Stodghill filed a document entitled
“Evidentiary Hearing,” in which he requested that the trial court quash his conviction
and the indictment on the ground that it was fatally defective and void.1 The trial
court denied the motion, and this application for discretionary appeal followed.
However, we lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Jones v. State, 290 Ga. App. 490, 493-494 (1) & (2) (659 SE2d 875)
(2008) (challenge to validity of indictment is challenge to conviction). Our Supreme
Court has made clear that a motion seeking to challenge an allegedly invalid or void
judgment of conviction “is not one of the established procedures for challenging the
validity of a judgment in a criminal case” and that an appeal from the denial of such
a motion is subject to dismissal. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d
150) (2010); Harper, 286 Ga. at 218 (2). Thus, Stodghill is not authorized to
collaterally attack his conviction in this manner.2 See Harper, 286 Ga. at 218 (1) and


      1
        Stodghill has not submitted a copy of his filing with his application materials,
in violation of Court of Appeals Rule 31 (e).
      2
       Stodghill’s filing cannot be construed by this Court as a motion in arrest of
judgment as it was not filed within the time permitted for such a motion. See OCGA
§ 17-9-61.
(2). Accordingly, this application for discretionary review is hereby DISMISSED for
lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/14/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.